Name: 95/478/EC: Commission Decision of 14 November 1995 terminating the anti-dumping investigation concerning imports of certain electronic weighing scales originating in Japan
 Type: Decision
 Subject Matter: competition;  electronics and electrical engineering;  Asia and Oceania;  mechanical engineering;  trade
 Date Published: 1995-11-17

 Avis juridique important|31995D047895/478/EC: Commission Decision of 14 November 1995 terminating the anti-dumping investigation concerning imports of certain electronic weighing scales originating in Japan Official Journal L 274 , 17/11/1995 P. 0015 - 0015COMMISSION DECISION of 14 November 1995 terminating the anti-dumping investigation concerning imports of certain electronic weighing scales originating in Japan (95/478/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 1251/95 (2), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (3), as last amended by Regulation (EC) No 522/94 (4), and in particular Article 13 (11) thereof, After consulting the Advisory Committee, Whereas: A. BACKGROUND (1) The Commission announced by notice of 12 March 1994 (5) the initiation of an investigation provided for in Article 13 (11) of Regulation (EEC) No 2423/88 into the alleged absorption of the anti-dumping duty imposed by Council Regulation (EEC) No 993/93 (6) on imports of electronic weighing scales originating in Japan by two exporters, Teraoka Seiko Co. Ltd. and Tokyo Electric Co. Ltd. (2) The Commission has concluded the investigation. The complainant was informed of the results of that investigation and has, however, in the meantime withdrawn its complaint. B. TERMINATION OF THE INVESTIGATION (3) In the light of the above, the Commission concludes that the investigation should be terminated without imposition of additional measures. (4) Interested parties were informed of the Commission's intention to terminate the investigation and have been given the opportunity to comment. No objecions were raised. (5) The Advisory Committee has been consulted and has raised no objection, HAS DECIDED AS FOLLOWS: Sole article The anti-dumping investigation provided for in Article 13 (11) of Council Regulation (EEC) No 2423/88 concerning imports of certain electronic weighing scales falling within CN Code 84 23 81 50 (Taric code: 84 23 81 50*10) and originating in Japan is hereby terminated. Done at Brussels, 14 November 1995. For the Commission Leon BRITTAN Vice-President